STEVEN A. SHIPLEY,                             )
                                               )
                    Appellant,                 )
                                               )
      vs.                                      )
                                               )
STATE OF MISSOURI OFFICE OF                    )  No. SD36643
ADMINISTRATION, and TREASURER OF               )
MISSOURI AS CUSTODIAN OF THE                   ) FILED: October 27, 2020
SECOND INJURY FUND,                            )
                                               )
                    Respondents.               )

   APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS COMMISSION

AFFIRMED
      Appellant (“Claimant”) unsuccessfully sought workers’ compensation benefits
on the theory that extraordinary workplace stress was the prevailing factor causing his
nervous breakdown and subsequent stroke. None of his points on appeal require us
to describe his workplace or medical difficulties beyond a few generalities.
                                    Background
      Having trained as a Navy boiler technician, Claimant hired on with the state
(“Employer”) in 2001 as a maintenance engineer at a prison power plant. His history
of conflicts there with subordinates, peers, superiors, and vendors culminated in a
March 2010 incident where Claimant refused to timely turn off a boiler scheduled for
repairs, got into shouting matches with his supervisor and subordinates, and left in
his truck. He returned briefly the next day, but after calling the peer-action review
team, 1 he was taken to a nearby ER, then transported by ambulance to another
hospital for psychiatric care.       He resigned in May 2010 and filed a claim for
compensation shortly thereafter. He suffered a stroke six months later and filed a
second claim for that.
        After an April 2019 hearing where fourteen lay and expert witnesses testified
live or by deposition, an ALJ issued a 34-page opinion that thoroughly examined the
documentary evidence and each witness’s testimony, made express and sometimes
detailed witness-credibility findings, and denied relief after concluding as follows:
           •   On the mental-health claim, Claimant did not meet his burden of proof
               that the actual events he described, alone or collectively, objectively
               rose to the level of extraordinary and unusual stress. 2
           •   Claimant also “did not meet his burden of proof that his work-related
               stress was the prevailing factor in causing his stroke six months after
               he resigned from his employment.”
           •   These findings mooted all other issues.
       The Commission affirmed 2-1 via supplemental opinion that said one sentence
of the ALJ’s award was extraneous but did “not detract from his correct analysis of the
evidence in the record or his ultimate legal conclusions.”
       Claimant now appeals, raising five points which we will address out of order.
                                  Principles of Review
       “Here, we review the ALJ’s findings and decision [except the extraneous
sentence] because they were adopted by the Commission, and we defer to the ALJ’s
credibility determinations, weighing of evidence, and decisions between competing
medical theories.” Proffer v. Fed. Mogul Corp., 341 S.W.3d 184, 187 (Mo.App.



1The peer-action review team is comprised of trained employees who assist co-workers with
suicide prevention, grief support, and mediation of staff disputes.
2To prevail on this claim, Claimant had to demonstrate “‘by objective standards and actual
events’ the amount of work stress endured was both ‘work related and was extraordinary and
unusual.’” Mantia v. Missouri Dep’t of Transp., 529 S.W.3d 804, 809 (Mo. banc
2017)(quoting RSMo § 287.120.8). “Most commonly, a claimant will meet this standard by
comparing the claimant’s level of stress with the level of stress faced by other employees in the
same profession.” Id. at 810.




                                               2
2011). 3 “It was Claimant’s burden to prove all elements of his claim.” Parvin v.
Camcorp Envtl., LLC, 597 S.W.3d 357, 360 (Mo.App. 2020). This meant not just
making a prima facie case, but convincing the fact-finder to view the facts as needed
for Claimant to win. Annayeva v. SAB of TSD of St. Louis, 597 S.W.3d 196, 200
n.8 (Mo. banc 2020).
                                  Mental-Health Claim
                                           Point 1
         To quote Claimant, “usually, the Commission is free to accept one expert’s
opinion over another. But at some point, that discretion ends. This case is one of
those occasions when the commissions [sic] acceptance is so unreasonable that it must
be overturned.”
         Although Claimant devotes far more space to this argument than to his other
four points combined, it fails because “[i]t is well settled that weighing of conflicting
medical testimony lies within the Commission’s sole discretion and cannot be
reviewed by this court. We are bound, therefore, by the ALJ’s decision as to which of
the various medical experts to believe.” Parvin, 597 S.W.3d at 362 (internal citations
and punctuation omitted). More recently, see Annayeva, 597 S.W.3d at 200 n.8
(Commission credibility determinations “are binding on this Court”). Point 1 fails.
                                           Point 3
         The ALJ considered § 287.120.8, Mantia, and the circumstances as a whole in
finding Claimant “did not meet his burden of proof that his mental injury arose out of
and in the course of his employment,” and specifically that Claimant “did not meet the
objective standard for proof that he was exposed to extraordinary and unusual work
stress compared to other power plant managers or other similarly situated
employees.”
         Shorn of prolixity, Point 3 claims a lack of evidentiary support for these findings
that Claimant failed his burden of proof. Yet only factual findings needed to make an
award for Claimant needed evidentiary support.             Beaman v. Lowe’s Home
Centers, Inc., 601 S.W.3d 330, 331 (Mo.App. 2020)(citing Annayeva, 597 S.W.3d
3   Thus we hereafter refer to the ALJ and the Commission interchangeably.


                                              3
at 200 n.8). “This tracks a basic precept – no evidence is needed to find against the
party who bore the burden of proof or to uphold that decision on appeal.” Id. (our
emphasis). Thus Point 3 also fails, and with it, all of Claimant’s challenges to the
denial of his mental-health claim. 4
                                       Stroke Claim
                                           Point 5
       We reject Point 5’s assertion that the Commission’s award clarification “was
not sufficiently specific to make possible an intelligent judicial review ….” We can
readily understand the thorough and thoughtfully-written award. We also agree with
the Commission that the few “extraneous” words did “not detract from [the ALJ’s]
correct analysis of the evidence in the record or his ultimate legal conclusions.” Point
denied.
                                          Point 4
       In finding Claimant “did not meet his burden of proof” that work-related stress
caused his stroke six months after he quit work, the ALJ expressly declared Claimant’s
expert’s testimony not persuasive and his opinion not credible.
       Point 4’s challenges to these findings fail for reasons already noted. The
credibility determinations bind us, so we must reject Claimant’s arguments that his
expert was credible. Annayeva, 597 S.W.3d at 200 n.8; Parvin, 597 S.W.3d at 362.
As for an alleged paucity of evidence that Claimant had not carried his burden of proof,
no such evidence was needed, Beaman, 601 S.W.3d at 331.
       We deny Point 4 and affirm the Commission’s award denying benefits.

DANIEL E. SCOTT, J. – OPINION AUTHOR
NANCY STEFFEN RAHMEYER, P.J. – CONCURS
WILLIAM W. FRANCIS, JR., J. – CONCURS




4Point 3’s failure moots Point 2’s complaint that Claimant suffered a depressive disorder, not
merely an adjustment disorder. Regardless of diagnosis, we have affirmed the award’s finding
that Claimant “did not meet his burden of proof that his mental injury arose out of and in the
course of his employment.”

                                              4